Citation Nr: 0604797	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-00 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from March 1985 to January 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO requested in July 2001 that the veteran provide a 
detailed description of his claimed stressors from active 
service.  The veteran responded that such a written 
description had been provided to his treating healthcare 
professionals at his local VA Medical Center (VAMC).  A 
report of VA psychological testing dated in June 2001 
indicated that the veteran had indeed provided this examiner 
with a "long hand written letter" of his terrifying 
experiences during active service.  A review of the records 
obtained from the VAMC does not include this letter.  On 
remand, the Agency of Original Jurisdiction (AOJ) should 
request that the VAMC provide a copy of this letter for the 
VA claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ .159(c)(2).  If such a letter cannot be obtained, the 
veteran should be informed of this fact and given an 
opportunity to provide another stressor statement.

At his VA compensation examination in March 2002, the veteran 
reported three different stressors to include: 1) boarding an 
Iraqi cargo ship during the Gulf War and finding a room full 
of dead/mutilated bodies, 2) sitting next to a man at a bar 
that was shot in the head, and 3) helping stop two different 
sailors from committing suicide.  However, it appears that 
the only stressor that VA has assisted in verifying was the 
first.  On remand, the veteran should be requested to submit 
detailed information regarding the other stressors, to 
include date and place, units/ships involved, and personnel 
involved.  

Also during his VA compensation examination in March 2002, 
the veteran claimed that he had undergone psychiatric 
treatment during active service.  A review of the service 
medical records contained in the claims file does not show 
such treatment.  It is unclear if the RO had requested the 
veteran's mental health records when obtaining his service 
records.  Therefore, the AOJ should contact the National 
Personnel Records Center (NPRC) and request that the 
veteran's in-service mental health records be forwarded to 
VA.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  Contact the VAMC in Temple, Texas and 
request that it provide a legible copy of 
a handwritten stressor statement 
presented by the veteran to the VA 
psychologist that prepared his 
psychological testing in June 2001.  The 
VAMC should be requested to provide an 
affirmative answer on whether or not such 
a letter still exists in the veteran's 
files.  All responses or evidence 
received should be associated with the 
claims file.  

2.  Contact the National Personnel 
Records Center and request that it 
provide all available mental health 
treatment records for the veteran's 
period of active service.  If such 
records do not exist, the NPRC should be 
requested to specifically inform VA of 
this fact.  All responses and/or evidence 
received should be associated with the 
claims file.  

3.  Advise the veteran to submit a 
specific and detailed statement 
describing all of his alleged stressors 
that occurred during active service.  
Inform him that the stressor statement he 
provided during his VA psychological 
testing is currently not associated with 
the claims file and has yet to be 
forwarded from the VAMC.  Inform him that 
this stressor statement should be as 
detailed as possible, especially 
regarding the claimed stressors of 
witnessing a person shot in the head at a 
bar and stopping two other sailors from 
committing suicide.  This statement 
should include date, place, units/ships 
involved, and people involved (to include 
name and rank).  

4.  If adequate additional information is 
received from the veteran regarding his 
claimed stressors, the AOJ should contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) and request that 
they attempt to verify the veteran's 
alleged in-service stressors.  Its 
response and any evidence provided should 
be incorporated into the claims file.  If 
the information obtained from the veteran 
is inadequate to conduct a meaningful 
search, the AOJ must specifically note 
that fact for the record.

5.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are 
verified, schedule him for a complete and 
thorough VA examination by a 
psychiatrist.  The purpose of this 
examination is to determine the existence 
and etiology of any PTSD.  The claims 
folder must be sent to the examiner for 
review.  The examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2002).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


